                                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   Chris Langer,
11
                                               Case: CV 18‐4856‐GW‐PJWx
                Plaintiff,
12
                                               DEFAULT JUDGMENT
        v.
13   Pacific‐Walnut Center Partnership,
14
     a California General Partnership;
     Shahram Sean Bral; and Does 1‐10,
15              Defendants.
16
17
18           Following the Court’s ruling on July 8, 2019, the Court grants
19
     JUDGMENT in favor of plaintiff Chris Langer and against defendants Pacific‐
20
     Walnut Center Partnership, a California General Partnership and Shahram
21
22
     Sean Bral in the amount of $4000 in statutory damages , $2365.00 in

23   attorneys’ fees, and $660 in costs –totaling $7025.00.
24           Additionally, defendants Pacific‐Walnut Center Partnership, a
25   California General Partnership and Shahram Sean Bral are ordered to
26
     provide compliant van‐accessible parking space, and sufficient accessible
27
     parking spaces on the site located at 790 E. 12th Street, Los Angeles,
28


                                           1

     Proposed JUDGMENT                                         2:18‐CV‐04856‐GW‐PJW
 1   California, in compliance with the Americans with Disabilities Act
 2   Accessibility Guidelines.
 3   //
 4
 5
 6
 7   Dated: July 18, 2019 By:__________________________________________
 8                            Hon. GEORGE H. WU
                              United States District Judge
 9
10
11
12   Presented by:
13   Dennis Price, Esq.
14   858‐375‐7385
     dennisp@potterhandy.com
15
     Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     2

     Proposed JUDGMENT                                  2:18‐CV‐04856‐GW‐PJW
